Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-00278-CV;
         14-02-00670-CV
____________
 
JAMES AARON PRICE, Individually, and d/b/a
THE LAKESIDE NIGHT CLUB, Appellant
 
V.
 
GRAMERCY
INSURANCE COMPANY, Appellee
 

 
On Appeal from the County Court at Law No. 1
Harris
County, Texas
Trial Court Cause No. 755,879 
 

 
M
E M O R A N D U M   O P I N I O N
This is a consolidated appeal from a default judgment signed
September 14, 2001, and an order signed June 19, 2002, appointing a receiver.
On December 13, 2002, the parties filed a joint motion to
dismiss the appeal because the parties have settled their claims in the
underlying case.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the consolidated appeals are ordered
dismissed.  




 
 
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).